 Case 2:19-cv-00569-JS-AKT Document 21 Filed 10/04/19 Page 1 of 1 PageID #: 95
                                                                                    ATTORNEYS AT LAW
                                                                                    90 PARK AVENUE
                                                                                    NEW YORK, NY 10016-1314
                                                                                    212.682.7474 TEL
                                                                                    212.687.2329 FAX
                                                                                    WWW.FOLEY.COM

                                                                                    WRITER’S DIRECT LINE
                                                                                    212.338.3575
                                                                                    apence@foley.com EMAIL

                                                                                    CLIENT/MATTER NUMBER
                                                                                    062530-0252
                                                          October 4, 2019


 Via ECF

 The Honorable Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

                  Re:      Brown v. Walmart, Inc.,
                           Case No. 2:19-cv-00569-JS-AKT

 Dear Judge Tomlinson:

         We represent Defendant Walmart, Inc. (“Walmart”) in the above-referenced action, and we
 are submitting this letter jointly with counsel for Plaintiff Jasmine Brown (“Plaintiff”) to request an
 adjournment of the upcoming status conference currently scheduled for October 16, 2019. This
 adjournment is necessary because of scheduling conflicts. The parties respectfully propose October
 28 for rescheduling but understand that the Court may not be available that day. The parties are also
 available on November 14 or 15. No previous request for an adjournment of this conference has
 been made by either party. The parties thank the Court for its attention to this matter.


                                                          Respectfully Submitted,

                                                          /s/ Adam G. Pence
                                                          Adam G. Pence

 cc:       Spencer Sheehan
           Sheehan & Associates, P.C.
           Counsel for Plaintiff (via ECF)




BOSTON                  JACKSONVILLE         MILWAUKEE             SAN DIEGO            TALLAHASSEE
BRUSSELS                LOS ANGELES          NEW YORK              SAN FRANCISCO        TAMPA
CHICAGO                 MADISON              ORLANDO               SHANGHAI             TOKYO
DETROIT                 MIAMI                SACRAMENTO            SILICON VALLEY       WASHINGTON, D.C.
                                                                                                              4833-2694-6728.1
